Exhibit AMENDED AND RESTATED BY-LAWS OF UST INC. ARTICLE I OFFICES The Corporation may have offices, either within or without the State of Delaware, at such place or places as the Board of Directors may from time to time appoint or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1.ANNUAL MEETINGS. – Annual Meetings of stockholders shall be held at such place, either within or without the State of Delaware, and at such time and date as the Board of Directors shall each year determine and set forth in the notice of the meeting which date shall be within thirteen months of the last annual meeting of stockholders.At each annual meeting, the stockholders entitled to vote shall elect a Board of Directors, and they may transact such other corporate business as may properly come before the meeting. SECTION 2.SPECIAL MEETINGS. – Special meetings of the stockholders for any purpose or purposes may be called by the President or the Secretary or by the Board of Directors.Business transacted at a special meeting shall be confined to the purposes stated in the notice. SECTION 3.VOTING. – At any meeting of the stockholders, each holder of Common Stock shall have one vote, in person or by proxy, for each share of Common Stock standing in his or her name on the books of the Corporation on the date, not more than sixty days nor less than ten days prior to such meeting, fixed by the Board of Directors as the record date for the purpose of determining stockholders entitled to vote.Every proxy shall be in writing, dated and signed by the stockholder entitled to vote or his or her duly authorized attorney-in-fact.Directors shall be elected by a plurality of the votes cast by shares entitled to vote in the election at a meeting at which a quorum is present; all other questions shall be decided by majority of votes of all votes cast on the matter at a meeting at which a quorum is present, except as otherwise provided by the General Corporation Law of the State of Delaware (the “DGCL”). SECTION 4.QUORUM. – Except as otherwise required by law, the presence, in person or by proxy, of stockholders holding a majority of the Common Stock entitled to vote shall constitute a quorum at all meetings of the stockholders. If a quorum shall fail to attend any meeting, the chairman of the meeting or the holders of a majority of the shares of stock entitled to vote who are present, in person or by proxy, may adjourn the meeting to another place, date, or time. SECTION 5.NOTICE OF MEETINGS. – Written notice stating the place, date and time of the meeting shall be given to each stockholder entitled to vote thereat in any manner permitted by law, including by electronic transmission (as set forth in Section 232 of the DGCL), not less than ten nor more than sixty days before the date of the meeting, except as otherwise required by law.Unless otherwise required by law, notice of an annual meeting need not state the purpose or purposes of the meeting, but notice of a special meeting shall state the purpose or purposes for which the meeting is called. SECTION 6.ACTION WITHOUT MEETING. – Any action required to be taken at any annual or special meeting of stockholders of the Corporation, or any action which may be taken at any annual or special meeting of the stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the Corporation by delivery to its registered office in Delaware, its principal place of business, or an officer or agent of the Corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to the Corporation's registered office shall be made by hand or by certified or registered mail, return receipt requested. ARTICLE III DIRECTORS SECTION 1.NUMBER AND TERM. – The number of directors who shall constitute the whole Board shall be such number as the Board of Directors shall from time to time have designated, except that in the absence of any such designation, such number shall be three.Directors shall be elected at each annual meeting of the stockholders and each director shall be elected to serve until the next annual meeting of stockholders and until his or her successor shall be elected and qualified, except as otherwise provided herein or required by law.Directors need not be stockholders. SECTION 2.RESIGNATIONS. – Any director may resign at any time by delivering written notice to the Board of Directors, the President or the Secretary.Such resignation shall take effect when the notice is delivered unless the notice specifies a later effective date or an effective date determined upon the happening of an event or events. SECTION 3.VACANCIES. – If the office of any director becomes vacant, the remaining directors in office, though less than a quorum, by a majority vote may appoint any qualified person to fill such vacancy, who shall hold office until the next annual meeting of stockholders and until his successor shall be duly elected and qualified. SECTION 4.REMOVAL. – Any director may be removed with or without cause at anytime by the affirmative vote of a majority of all votes entitled to be cast at a meeting of the stockholders called for the purpose, and the vacancies thus created may be filled, at the meeting held for the purpose of removal, by the affirmative vote of a majority of all votes entitled to be cast. SECTION 5.MEETINGS. – The newly-elected directors may hold their first meeting, if a quorum be present, immediately after the annual meeting of the stockholders; or the time and place of such meeting may be fixed by consent, in writing, of all the directors. Regular meetings of the Board of Directors may be held without notice at such places and times as shall be determined from time to time by the Board of Directors. Special meetings of the Board of Directors may be called by the Chairman of the Board, the President or any Vice President designated by the President, or on the written request of a majority of the Board on at least one day’s notice to each director, which may be given in any manner permitted by law, including by electronic transmission (as set forth in Section 232 of the DGCL), and shall be held at such place or places as may be determined by the directors or as shall be stated in the call of the meeting.The Chairman of the Board shall preside over regular and special meetings of the Board of
